Filed 4/29/22 P. v. Swig CA1/3
                       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                        FIRST APPELLATE DISTRICT

                                                  DIVISION THREE


    THE PEOPLE,
           Plaintiff and Respondent,
                                                                       A163508
    v.
    JULIAN SWIG,                                                       (Alameda County
                                                                       Super. Ct. No. 98046502)
           Defendant and Appellant.


         Following a bench trial, the court found defendant Julian Swig met the
criteria for a mentally disordered offender (MDO) and entered an order on
August 18, 2021, extending his commitment to September 12, 2022. (Pen.
Code, § 29701). Swig seeks reversal on the sole basis that the evidence was
insufficient to support a finding, beyond a reasonable doubt, that at the time
of trial he represented a substantial danger of physical harm to others. We
affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
         A.        Background
         Swig was first diagnosed with schizophrenia in the 1970s. At the time
of the 2021 trial, Swig was 78 years old and suffering from “schizophrenia
continuous,” a major mental disorder that substantially impaired his



1        All undesignated statutory references are to the Penal Code.


                                                               1
cognitive and emotional processes and judgment, and his perception of
reality. Swig’s primary symptom was delusions, i.e., “non-reality” or “fixed
false” beliefs, which did not change in light of contrary information provided
to him. “Continuous” meant the schizophrenia symptoms were present for
greater than six months without a period of remission.
         Swig’s commitment offense occurred in 1997, when he wrote a letter to
a now retired superior court judge threatening to kill her if she did not
immediately dismiss a conviction for which he had been placed on probation.
In 1998, Swig pleaded no contest to the felony offense of threatening a public
official (§ 76).
         On July 19, 2003, Swig was civilly committed after being found to be an
MDO. He was twice released for community outpatient treatment pursuant
to the Conditional Release Program (CONREP) for significant periods of time
– August 8, 2005 to February 8, 2012, and October 1, 2012 to September 15,
2016. In 2012, he was returned due to “an increase in psychiatric symptoms.”
In 2016, he was returned due to “a worsening of symptoms, he was being
hostile, agitated, threatened CONREP staff, and was not compliant with his
recommended treatment.” Although Swig had not committed actual physical
violence, one incident leading to the second return was Swig’s threat to use a
box cutter to cut the throat of a CONREP supervisor. Swig’s status as an
outpatient was formally revoked on November 1, 2017 and he has thereafter
been recommitted as an MDO.
         In late November 2018, Swig began refusing psychotropic medications,
with the exception of Diphenhydramine HCL (Benadryl). His treating
psychiatrist petitioned for an involuntary medication order (IMO), which was
granted by the court on January 22, 2019, and thereafter continued by court
order.



                                         2
      B.    Trial Court Proceeding
      On March 25, 2021, the prosecution filed a petition seeking a one-year
commitment extension until September 2022. Swig waived his right to a
jury. A bench trial was held on August 17 and 18, 2021 before the same
judge that had adjudicated the immediately preceding petition. The court
granted the prosecution’s request to admit into evidence Swig’s hospital
records, and the parties stipulated under People v. Sanchez (2016) 63 Cal.4th
665, and People v. Burroughs (2016) 6 Cal.App.5th 378, to waive any
objections to expert witness testimony based on “case specific hearsay” in the
hospital records.
      Prosecution’s Case
      Dr. Ashley Wanner
      Dr. Ashley Wanner was qualified as an expert in psychology to testify
regarding the diagnosis, evaluation and treatment of major mental illness,
violence risk and risk of future dangerousness, and whether Swig met the
criteria for continued commitment as an MDO.
      Wanner testified that for the two previous commitment extension
periods (September 2018 to September 2019 and September 2019 to
September 2020) she had evaluated and determined that Swig met the
criteria for commitment as an MDO. The trial court took judicial notice of its
decision, made after the hearing in late February or early March 2021, that
Swig met the criteria for commitment as an MDO and that his commitment
had been extended to September 2021.
      Since her prior testimony given in March 2021, Wanner had not
observed anything that changed her opinion that Swig met the criteria for an
MDO. Swig continued to demonstrate “fixed false” beliefs that were




                                      3
consistent with the delusional beliefs he held since 1997.2 Wanner conceded
people could have odd or extreme beliefs, but Swig’s beliefs met the criteria of
a mental disorder because of the severity of their impact – he was not able to
maintain a job or long-term relationships, he was not able to successfully live
independently, and he had repeated contact and involvement with law
enforcement and the criminal justice system.
      Wanner had been Swig’s treating psychologist for “nearly three years”;
she was available to see Swig four days a week but did not interact with him
every day. Swig resided in a unit for “elderly males” where he was placed
due to his age. “[A] great majority of the year” Swig was ambulatory, moving
around without the use of a walker or wheelchair. In the previous six months
Swig had not engaged in any treatment offered by Wanner, had not worked
on a required relapse prevention plan, and had refused to discuss his
diagnosis, medications, or plans for transitioning to the community with his
treatment team. Wanner opined that, without treatment, it was very
unlikely Swig’s schizophrenia would go into remission because schizophrenia
required psychotropic treatment in the long term, particularly for an
individual who had demonstrated continuous symptoms for nearly 50 years.
During the past year, Swig’s symptoms had responded at least in part to


2
      Wanner explained some of Swig’s fixed false beliefs. For example, Swig
had an issue with capital letters and how his name was documented in court
orders and hospital documents – if his name was capitalized or written last
name, first name, Swig did not believe the document referred to him and
would refuse to comply with the court orders or hospital documents. Swig
also believed there were two United States constitutions and that our current
government was not operating in a legal way under the legitimate
constitution. Swig also believed our current monetary currency was not
legitimate because it differed from the federal reserve note; he consequently
believed it would be illegal for him to use dollars to pay bills, debts, and bus
and train fares.


                                       4
medications and he had benefited from the structure and supervision
inherent in the in-patient hospital setting, but not to the extent that he had
demonstrated a remission of his symptoms or that he could be safely
transitioned to the community.
      Wanner further testified that Swig had not accepted that he suffered
from schizophrenia and required medication and psychological services. Swig
denied he had any “triggers,” i.e., “stressor[s],” which brought on unwanted or
unpleasant emotions or thoughts that could result in unhealthy behaviors.
In a relapse plan that Swig provided to Wanner over a year before the trial,
Swig indicated he did not have any triggers because he did not have a mental
illness, but if he did have triggers “they might be homicidal ideation or
thoughts about killing people.” Wanner opined that Swig knew why he was
committed and understood what he had to do in order to be discharged as he
had been successfully discharged in the past. Wanner further opined,
however, it was very important that Swig understand he had schizophrenia
and needed treatment, i.e., that he have “insight,” because as it “states in the
DSM V . . . individuals who lack insight have the greatest risk for
involuntary treatments, for incidents of aggression or violence, and for
worsening of symptoms.”
      Since the last trial Swig had sustained two major rules violations. One
was a recent refusal “to return his state issued U.S.B. drive . . . in protest of
the patient printer not working.” Swig returned it some days later, after
being placed on a 30-day restriction. A second major rule violation was an
“assault” on another patient in June 2021. The patient reported Swig “had
pushed him on their way back from lunch.” The patient pushed Swig back,
and “Swig reportedly swung at [the patient] in an attempt to punch” him but
Swig “made no contact” and the patient was “able to avoid contact.” As a



                                         5
consequence, Swig was placed on a 30-day restriction barring him from
attending off-unit activities, and the incident “set his progress back at least
six months to meet the criteria” toward discharge.
      Wanner also testified that Swig used his “physical stature in an
intimidating fashion” in the course of two incidents in 2020 and two incidents
in 2021. In February 2020, Swig came to Wanner’s office door, insisted she
help him serve a subpoena on the executive director of the hospital, and
offered money for her help. Wanner explained she could not accept money
and would not assist him. When she tried to close her office door, Swig used
his body to stop her. In June 2020, Swig followed her around the unit and
came into one of her group sessions. While she was facilitating the group and
seated, Swig stood next to her and tried to ask her questions unrelated to the
group topic. She asked him several times to stop and even moved to a
different area of the room, but Swig continued to stand over her while
speaking loudly and “in an angry fashion,” and prevented her from moving
further away. Other staff observed what was going on and had Swig removed
from the room.
      In February 2021, Wanner and Swig, together with another staff
member, met at Swig’s request in the patient computer room. Swig used “his
physical stature and body in an intimidating fashion” when he did not receive
the responses he wanted. Three months later, in May 2021, Wanner met
with Swig to give him paperwork to encourage him to submit to an EKG.
When Wanner gave Swig a copy of the IMO to show he had to agree to the
EKG, Swig asked if the court order referred to him as a man or a person
(consistent with some of his delusional beliefs regarding men versus persons
and the rights of individuals). When Wanner explained the court order
simply named him, Swig ripped it up. “He raised his voice, he was very loud,



                                        6
he demonstrated tense and angry affect, meaning facial expressions.” When
ripping up the court order, he extended his fist and “inadvertently” made
contact with Wanner’s stomach. Wanner was not injured and she believed
the contact was unintentional but demonstrated Swig’s “poor control” over his
behavior when he was “emotionally dysregulated and upset.” Despite these
incidents, Swig remained on the same unit as it already had “the most
restrictions.”
      When questioned as to how Swig’s delusions related to his being
dangerous “to the point he [would] attack a random person in the
community,” Wanner explained that her opinion was based on “writings
[Swig] authored where he said that certain people of the Government, judges
and treatment team members, deserve to die, deserve a bullet, assassination,
hanging, because he disagreed with their position in the Government and
didn’t think it was a legitimate authority to rule over him.” Based on her
knowledge of Swig’s history, her direct observations, and “the use of evidence
base tools that identify risk factors that suggest risk for violence,” she opined
that without a high level of structured supervision Swig was at risk of
committing substantial harm “including threats of killing people, and
physical contact and physical assault.” When asked what evidence she had
Swig would physically assault someone, she referred to the May 2021 and
June 2021 incidents describe above, along with “an actual assault” on
another hospital patient reported in 2018. When asked as to the “substantial
basis” for her opinion that Swig “is substantially dangerous if he is released
into the community,” Wanner gave some weight to Swig’s writings, but she
gave the “most weight” to his “lack of insight, lack of acceptance of his
diagnosis, lack of willingness to work with his treatment team, to manage his
illness and create plans for safe integration into the community.”



                                        7
      Dr. Lindsey Alvis
      Dr. Lindsey Alvis was qualified as an expert forensic psychologist to
opine as to whether Swig met the criteria for an MDO. In preparing her
March 2021 evaluation, Alvis relied on the documents in Swig’s hospital
records and previous court reports and also interviewed his psychologist.
Alvis made one attempt to speak with Swig at the hospital; on that occasion
she personally asked, three times, if Swig would consent to an interview for a
court report and he declined each time. Since her March 2021 evaluation,
Alvis reviewed and was “current” on all of the treatment progress and notes
in Swig’s hospital records.
      Alvis opined Swig suffered from the severe mental disorder of
“schizophrenia, continuous,” exhibiting symptoms of “delusions, which are
quite long standing and fixed” that revolved around “a few different specific
legal issues;” in the past he suffered from auditory hallucinations, which he
denied; a “disorganized thought process,” particularly when confronted on his
delusional beliefs; and “negative symptoms of psychosis” including “adulation
in personality and lack of attention to personal hygiene.” Swig’s
schizophrenia affected his ability to think rationally, to consider information
contrary to his beliefs, to comply with both psychological and medication
treatment, and to use good judgment “so he continue[d] to do things that are
against the law or against hospital rules, even within a highly structured and
supportive setting.”
      When asked to give examples of Swig’s behavior showing his
schizophrenia “grossly” impaired his behavior, Alvis stated: “He has these
fixed delusions that . . . lead him to recurrently engage in the same criminal
behavior that led him to be arrested and charged initially with these same
types of crimes of threatening people. [¶] And he has repeatedly engaged in



                                       8
that same behavior over . . . at least 20 years. [¶] He has also done so while
on probation and while on parole. [¶] He has done so while on CONREP
supervision and while in the hospital setting.” In addition to his “unusual
beliefs,” Swig met the diagnostic criteria for schizophrenia based on his
“disorganized thought process and negative symptoms,” and his delusions
significantly impaired his ability to lead a productive life. Alvis also opined
that Swig’s schizophrenia was not in remission; during the last year Swig
continued to exhibit “[d]elusions, irritability, anxiety, disorganized thought
process, and negative symptoms of psychosis.”
      Alvis explained it was important for Swig to understand he suffered
from schizophrenia and required treatment because “absent the recognition
of his illness, he is very unlikely to engage in any type of treatment that
might help mitigate his symptoms, and therefore mitigate his reckless,
dangerous behavior. [¶] He is unable to understand how his symptoms put
him at risk in engaging in illegal or dangerous behavior, and taking the
necessary steps to control those symptoms. [¶] So, essentially, without
recognition of this illness he is not going to be in compliance with treatment,
and he is not going to recognize that his behaviors are problematic.”
      Alvis opined that Swig represented a substantial danger of physical
harm to others based on the following: Swig had “a history of engaging in
aggressive behavior dating back to the 1980s or 1990s at least. He has a prior
conviction for assault. [¶] He engaged in some violent behavior . . . toward a
social worker. [¶] He was also charged with a battery . . . . [¶] He [also has] a
history of making explicit threats [of] harm, specifically murder, toward other
people. [¶] And within [his current unit] he has engaged in some physical
aggression, as well [as] physical intimidation of others. [¶] Just in June he
had an altercation with a peer that was reportedly physical in nature. And in



                                        9
2020 he had a couple of intimidating incidents toward . . . Wanner, one of
which occurred when he tried to prevent her from getting through a doorway
or closing her office door. [¶] And on another occasion he followed her around
the unit and then stood over her while she was seated, and had to be removed
from the room by staff. [¶] So, in short he has a history of aggressive behavior
even while in a highly structured and supportive setting, and even while on
antipsychotic medication. [¶] So, my opinion is that if he were to be released,
given that he is unlikely to continue treatment that would help curve
aggressive impulses out in the community, he would be a much higher risk of
engaging in violent behavior.” The substantial danger of physical harm that
Swig posed to others was connected to his mental disorder as his “delusions
lead him to have very fixed ideas about things, including currency, bus fares,
how his name is written, certain terminology,” and he “becomes very irritable
and hostile when people [do not] comply or [do not] fall in line with the way
he believes.”
      When again asked to point to facts that supported her opinion that
Swig posed a substantial danger of physical harm, as opposed to other types
of harm, Alvis stated: “[H]e has had several incidences of physical harm in
the past, some have been alleged in prison, some have been documented in
the hospital setting. He had this conviction for assault that I found in his
record. [¶] And, he has routinely threatened to harm people in a serious way
on many, many occasions, including while in the hospital, in 2018. [¶] So,
given that he has made at least some of those threats while on medication,
while in a structured and supportive setting where his behaviors are being
monitored, and interventions are being applied, and staff are trained to de-
escalate situations, if he were to be in a less structured setting, it is hard to




                                        10
imagine that his behaviors would not become more severe, and physically
aggressive.”
      Swig’s lack of insight into his illness and need for treatment also
factored into Alvis’s opinion that Swig posed a substantial danger to others:
“[G]iven that he lacks that insight, he has been unable to modif[y] his
behavior in a way that he would be able to comply with the law, and [refrain]
from violating the rights of others. [¶] He has been unable to come up with
other avenues for achieving these goals . . . to meet certain ends. [¶] So, he
continues to engage in the same behavior that [has] continually gotten him
into trouble. [¶] If he had insight into his illness I think he would have the
capacity to consider alternate routes of meeting goals, or perhaps even
alternate goals, but he is so lacking in insight that he can’t even have a
conversation with the treatment provider about his symptoms, without
becoming emotionally dysregulated and angry.”
      Defense Case
      Swig testified on his own behalf. He understood the court proceeding
was to determine whether he should be released into the community. He did
not agree that he posed a danger to the community. He did not hear voices
that told him that he needed to hurt people and he knew how to behave in
the community and not attack anyone. When asked if he knew how to follow
social rules that “you don’t punch people or get in fights for no reason?,” he
replied “No.”
      Swig was asked if he recalled the altercation with a fellow patient at
the hospital. He explained the circumstances as follows: “We were in the
bathroom and he gave me orders to flush the toilet, and I just walked out,
watching T.V., he came out, very aggressive, swung at me, spit popcorn at
me, . . . [a]nd, . . . my arm was bruised, my chin was bruised, he was hitting



                                       11
me. I did not slug him.” He did not remember if the staff had given him the
opportunity to explain what had happened and he never saw the other
patient again, “[a]pparently he . . . misrepresented what happened.”
      Swig was questioned about the experts’ testimony that he had written
something about “homicidal ideation.” He denied he had ideas or ideation of
killing or hurting anyone, and explained he wrote to “get [his] ideas out,” and
when he described a threat it was not his intent to carry out that threat at
some future time. In explaining what he had written concerning the judge
that was the victim of his commitment offense, Swig stated: “So, I said the
hypothetical, if I was to kill you and if the District Attorney follows the rules
in the Penal Code, you could agree that I couldn’t be prosecuted.” He
understood he was recommitted to the hospital in 2016 “to get help with
regard to [his] delusional ideas about the legal system,” and the
recommitment had nothing to do with “violence or physical harm to anyone in
the community.” When asked his plans if released into the community, Swig
explained he was a good candidate to receive the assistance of a social worker
to find him a safe place to live where he could use his computer and a printer.
      Swig was questioned concerning the testimony regarding his
intimidating and aggressive behavior. When asked if he had used his body
and size (5’ 10”) to intimidate, Swig replied, “No, Dr. Wanner is about my
size, if not a little bit bigger.”3 He also denied approaching people with the
intent to intimidate and stated he had no desire or intent to get into a
physical confrontation with anyone.



3
       During closing arguments, the prosecution asked the court to take
judicial notice of the fact that Wanner was not as big or bigger than Swig;
“that is simply not true, she is not nearly as large as he is.” The court did not
specifically rule on the request.


                                       12
      Swig further testified that if released he would not pose a risk of
substantially causing physical harm to others because he had not done so in
the past, he had no incidences of dangerous behavior during the eight years
at CONREP, and he was recommitted based on his alleged delusions
regarding legal matters and he had walked out on a group at CONREP.
      On cross-examination, Swig stated he was hospitalized “[b]ecause I’m
confused for a statutory person,” which is defined in the Penal Code as
including “a corporation, as well as a natural person.” Swig went on to say
that he was not a natural person, he was a man, and that under the law a
man was not a person, and therefore because he was a man he should not be
at the hospital. Similarly, when questioned about the court order mandating
that he take medication, Swig did not think the order applied to him because
the court had no standing to make the order.
      Swig admitted that in 1997 he mailed a letter to a judge that was the
basis for his commitment offense, but asserted he would never write such a
letter now. When shown another letter written in 1997 to the same judge,
again threatening to kill the judge, Swig identified his handwriting but he
did not recall mailing that second letter, he was “shocked” and did not
remember writing the letter, and he would never do it again. On redirect,
when asked if he would write anything similar if released, Swig said, “No, I’m
kind of horrified by it.” He admitted that in 2018 he wrote another letter to
the same judge, in which he said, “ ‘If I were to murder you,’ ” but stated he
had shown the letter to his treatment team for their advice, they were not
receptive to it, and when he reviewed the letter he knew it was based on an
unsound assumption and so he did not mail it. While Swig did not intend to
murder the judge, he confirmed that if he did the law that made murder
illegal would not apply to him because he was “a man” and not “a person.”



                                       13
      Swig confirmed he did not believe he suffered from schizophrenia and
had refused to attend meetings with his treatment team. While he worked on
a release plan by himself he did not know if his treatment team was aware of
that plan. Also, Swig did not believe the prescribed medication he was forced
to take made any difference. During the eight years when he was an
outpatient he took medications and did not notice any effect. When asked if
in 2016 he had stopped taking his prescribed medications, which was one
reason for his recommitment, he denied stopping the medication and stated
he was taking “one dose only.” He denied he threatened to slit the throat of a
CONREP staff member when the staff member told him he had to pay a fare
on public transportation. However, he admitted he would not pay a fare on
public transportation because he did not believe there was a law that
required the payment of the fare.
      Trial Court’s Ruling
      The trial court heard from counsel, found beyond a reasonable doubt
that Swig met the criteria for an MDO, and ordered Swig’s commitment be
extended for one year. In so ruling, the court relied on the testimony of the
expert witnesses and the facts within the medical records admitted into
evidence.
                                DISCUSSION
      “Section 2970 permits a district attorney, on the recommendation of
medical professionals, to petition to recommit an offender as an MDO for an
additional one-year term. An offender will be recommitted if ‘the court or
jury finds [1] that the patient has a severe mental disorder, [2] that the
patient’s severe mental disorder is not in remission or cannot be kept in
remission without treatment, and [3] that by reason of his or her severe
mental disorder, the patient represents a substantial danger of physical



                                       14
harm to others.’ (§ 2972, subd. (c).)” (People v Foster (2019) 7 Cal.5th 1202,
1208.)
      Swig does not challenge the sufficiency of the evidence to support the
court’s findings that he suffers from the severe mental disorder of
schizophrenia that is not or cannot be kept in remission without treatment.
He limits his argument on appeal to a challenge to the sufficiency of evidence
to support the court’s finding, beyond a reasonable doubt, that at the time of
trial he represented a substantial danger of physical harm to others. Relying
on isolated portions of the record, he asks us to consider the following: his age
(78); that his commitment offense occurred a quarter century ago and
consisted of a written threat against a judicial officer that, although
undeniably serious, were merely part of an ongoing series of harmless verbal
rants unaccompanied by any intent or apparent ability to act on them; since
that time his conduct has been either clearly nonviolent and did not involve
actual physical harm, or at best was ambiguous; and the remaining
justifications, such as his alleged lack of insight or failure to comply with
treatment, consisted of “pure makeshift” arguments that are not sufficient to
justify his continued commitment as an MDO. We conclude Swig’s assertions
are unavailing.
      Our standard of review is well settled. “In considering the sufficiency
of the evidence to support MDO findings, [we] . . . must determine whether,
on the whole record, a rational trier of fact could have found that defendant is
an MDO beyond a reasonable doubt, considering all the evidence in the light
which is most favorable to the People, and drawing all inferences the trier
could reasonably have made to support the finding.” (People v. Clark (2000)
82 Cal.App.4th 1072, 1082.) “ ‘ “ ‘Although we must ensure the evidence is
reasonable, credible, and of solid value, nonetheless it is the exclusive



                                       15
province of the trial judge or jury to determine the credibility of a witness and
the truth or falsity of the facts on which that determination depends.
[Citation.] Thus, if the [finding] is supported by substantial evidence, we
must accord due deference to the trier of fact and not substitute our
evaluation of the witness’s credibility for that of the fact finder.’ ” ’ ” (Id. at
pp. 1082–1083.)
      Here, the trial court was presented with evidence from two experts
qualified to opine as to whether Swig represented a substantial danger of
physical harm to others, which evidence was more than sufficient to support
the court’s finding on that criteria element. (See People v. Williams (2015)
242 Cal.App.4th 861, 875, fn. 6 [“a single expert opinion as to a person’s
dangerousness is substantial evidence to justify the extension of his
commitment” under section 1026.5 [insanity]]; People v. Bowers (2006) 145
Cal.App.4th 870, 879 [accord].)
      Both Wanner and Alviso provided detailed explanations of the
evidentiary bases for their opinions that if released Swig would represent a
substantial danger of physical harm to others. Wanner specifically testified
to incidents (within the last two years of hospitalization) in which Swig,
despite his age and health conditions, acted in an inappropriate manner,
including intimidating conduct toward hospital staff and assaultive conduct
toward another patient. Swig’s challenges to the evidentiary bases and
opinions of the experts are not persuasive. While the statute does not define
“ ‘substantial danger of physical harm to others,’ ” in context, “it appears to
mean a prediction of future dangerousness by mental health professionals.”
(In re Qawi (2004) 32 Cal.4th 1, 23–24 (Qawi); see In re Calhoun (2004) 121
Cal.App.4th 1315, 1351 [“[t]he dangerous finding requires only an
assessment of future dangerousness”].) “ ‘ “[S]ubstantial danger of physical



                                         16
harm” does not require proof of a recent overt act’ ” for purposes of
commitment as an MDO. (Qawi, supra, at p. 24, quoting § 2962, subd. (g).)
As explained by our high court, “in cases where lack of control is an issue,
‘inability to control behavior’ will not be demonstrable with mathematical
precision.” (Kansas v. Crane (2002) 534 U.S. 407, 413.) “[T]here may be
‘considerable overlap between a . . . defective understanding or appreciation
[i.e. lack of insight] and . . . [an] ability to control . . . behavior.’ ” (Id. at p.
415.)
        Swig asks us to consider that the evidence of his dangerousness is
similar to that of the defendant in People v. Johnson (2020) 55 Cal.App.5th
96, decided by our colleagues in Division Two. The Johnson court reversed
an order of recommitment after concluding there was insufficient evidence to
support a finding, beyond a reasonable doubt, that the 69-year-old Johnson,
whose schizophrenia was in partial remission, posed a substantial danger to
the physical harm of others. (Id. at pp. 99, 105, 107.) The Johnson court
found significant that “the sole evidence the [trial] court relied on to support
the dangerousness finding was appellant’s violence from decades earlier, with
only friendly and nonconfrontational behavior ever since, even while he was
AWOL from CONREP, off of his medications for a significant period of time,
and decompensating. [¶] Such a complete absence of violent or aggressive
behavior of any kind over a long period of time is necessarily an important,
objective factor that must not be ignored when determining an MDO
defendant’s dangerousness.” (Id. at p. 110, fn. omitted; italics in original.)
Unlike in Johnson, the record in this case does not show that Swig acted in
only a “friendly and nonconfrontational” manner, whether in an unsupervised
outpatient setting under CONREP supervision or in a supervised hospital
setting under an involuntary medication order. Rather, the record includes



                                           17
evidence of Swig’s angry and intimidating behavior when he did not get what
he wanted or his delusional beliefs were challenged by CONREP staff or
hospital staff.
      In sum, we conclude the evidence was sufficient to support the trial
court’s finding, beyond a reasonable doubt, that Swig represented a
substantial danger of physical harm to others if released. When specifically
addressing dangerousness, the court explained that the expert witnesses had
credibly testified concerning Swig’s “aggressive behavior,” even when in the
highly structured setting in which he was currently residing, and even while
under an involuntary medication order, and “the testimony is that he would
present a much higher risk if those conditions were removed.” By his
arguments, Swig is attempting to “reargue on appeal those factual issues
decided adversely to him at the trial level, contrary to established precepts of
appellate review. As such, it is doomed to fail.” (Hasson v. Ford Motor Co.
(1982) 32 Cal.3d 388, 398.) Accordingly, we affirm the order extending Swig’s
commitment because it is supported by substantial evidence.
                                DISPOSITION
      The August 18, 2021, order is affirmed.




                                       18
                                 _________________________
                                 Petrou, J.


WE CONCUR:


_________________________
Tucher, P.J.


_________________________
Fujisaki, J.




A163508/People v. Swig


                            19